Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: The preliminary amendment to the specification filed 1/10/20 has not been approved/entered due to incorrect instruction (there is no “field of the invention” section).  The request insertion should be inserted after the title (of the invention) and before the “Technical Field” section.  
Appropriate correction is required.

This application is in condition for allowance except for the following formal matters:

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

In the claims:
In claim 1, on line 6, “operate” apparently should be “operates”; on line 9, both occurrences of “the cathode” apparently should be “the common cathode”; on line 12, “the anode” apparently should be “the common anode”.
In claim 4, on line 4, “anode” apparently should be “common anode”.
In claim 8, on line 3, “the anode” apparently should be “the common anode”.
In claim 9, on line 1, “wherein the” apparently should be “further comprising a”.

In claim 13, on line 6, “the communication signal” apparently should be “a communication signal”.
In claim 17, on line 3, “the first current limiter” apparently should be “the first current limiter of the current limiting schemes”.
In claim 19, on line 3, “generated” apparently should be “controlled”.
In claim 21, on line 3, “the voltage source” apparently should be “a voltage source”; on line 4, “the silicon photomultiplier” apparently should be “a silicon photomultiplier”; on line 5, “operate” apparently should be “operates”; on line 10, “the current-to-voltage converter” apparently should be “a current-to-voltage converter”; on line 13, “the bias circuit” apparently should be “a bias circuit”; on lines 14-15, “the common anode” apparently should be “the common anode of the array of ADP elements”; and on line 18, “the received light signals” apparently should be “received signals”.
In claim 22, on line 8, “the signal sensing converter” apparently should be “a signal sensing converter”; and on line 14, “as” apparently should be “so as”.

 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


	Claims 1-13 and 15-22 are allowable over the prior art of record because the prior art of record fails to teach a sensor circuit and its method, among other features, comprising: a voltage source configured to apply a reversed bias voltage across a silicon photomultiplier sensor to let each of the array of avalanche photodiode elements of the sensor operates in reverse-biased Geiger mode and to let the array operate in integration mode; a current-to-voltage converter electrically connected with an input terminal to the common cathode of the avalanche photodiode elements and configured to convert a current from the common cathode into a voltage and provide the voltage on an output terminal of the converter; and a limiting bias circuit connected between the voltage source and the common anode of the sensor configured to limit currents through the avalanche photodiode elements and to present an AC load impedance for an alternating current within a predetermined operating frequency range generated by the avalanche photodiode elements at the common anode as well as a DC load impedance such that the AC load impedance is lower than the DC load impedance.

 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Pond 4,271,448 discloses an electronic protection circuit comprising an overcurrent sensing circuit.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878